DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 1/27/2022 has been fully considered. Claim 9 is withdrawn and claims 1-5 and 7-9 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al (US 2009/0208721).

Regarding claim 1, Tsuchiya discloses a molded article (paragraph [0051]) comprising a fiber reinforced composite material (I) and a thermoplastic resin member (II) (paragraph [0051]), wherein the thermoplastic resin member (II) comprises polycarbonate resin (paragraph [0085]), wherein the thermoplastic resin member (II) comprises reinforcing fibers comprising carbon fibers (paragraph [0089]), wherein the fiber reinforced composite material comprises a thermosetting matrix resin and continuous reinforcing fibers (paragraph [0051]) and wherein the continuous reinforcing fibers comprise glass fiber (paragraph [0095]).
The molded article reads on the claimed electronic device housing. The thermoplastic resin member (II) comprising reinforcing fibers of carbon fibers and a polycarbonate resin reads on the claimed fiber reinforcing member (a) containing a thermoplastic resin (a1) and discontinuous fibers (a2). The fiber reinforced composite material (I) comprising a thermosetting matrix resin and continuous reinforcing fibers comprising glass fiber reads on the claimed fiber reinforcing member (b) containing a resin (b1) and continuous fibers (b2) that are not electrically conductive while not containing any fibers that electrically conductive.
Given that Tsuchiya discloses polycarbonate resin for thermoplastic resin member (II), which is one of Applicant’s preferred materials for thermoplastic resin (a1), it is clear that the polycarbonate resin of Tsuchiya would intrinsically have a melting point of more than 265 °C and a water absorption rate of 0.4% or less.
Fig 2 of Tsuchiya discloses thermoplastic resin member (II) partially disposed on fiber reinforced composite member (I).
Tsuchiya does not appear to disclose the projected area of fiber reinforcing member (a) being 60% or more and 95% or less.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the width of thermoplastic resin member (II) such that the projected area of thermoplastic resin member (II) accounts for 60% or more and 95% or less of the total projected rea which accounts for 100% of the electronic device housing, since such a modification would have involved a mere change in the size of the component. A change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TECH Systems, Inc., 725F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 225 USPQ 232 (1984)

Regarding claim 3, Tsuchiya discloses the molded article comprising the thermoplastic resin member (II) comprises reinforcing fibers comprising carbon fibers (paragraph [0089]).
The thermoplastic resin member (II) comprising reinforcing fibers of carbon fibers reads on the claimed discontinuous fibers being carbon fibers.

Regarding claim 4, Tsuchiya discloses the molded article comprising the thermoplastic resin member (II) comprises polycarbonate resin (paragraph [0085]).
The polycarbonate resin reads on the claimed thermoplastic resin (a1).

Regarding claim 5, Tsuchiya discloses the molded article comprising the fiber reinforced composite material comprising a thermosetting matrix resin (paragraph [0051]).
The fiber reinforced composite material (I) comprising a thermosetting matrix resin reads on the claimed resin (b1) being a thermosetting resin.

Regarding claim 7, Tsuchiya discloses the molded article comprising thermoplastic resin member (II) directly disposed on fiber reinforced composite member (I) (Fig. 2; paragraph [0118]).
The thermoplastic resin member (II) directly disposed on fiber reinforced composite member (I) reads on the claimed fiber reinforcing member (a) and fiber reinforcing member (b) being joined directly without existence of another layer at a joining face between the fiber reinforcing member (a) and the fiber reinforcing member (b).

Regarding claim 8, Tsuchiya discloses the molded article comprising thermoplastic rein member (II) being a frame portion (paragraph [0220]).
The thermoplastic rein member (II) being a frame portion reads on the claimed shaped portion of the electronic device housing being formed of fiber reinforcing member (a) and being a frame.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (JP 2010-254276) in view of Honma et al (US 2006/0110599). A machine translation is being used as the English translation for Nishida et al (JP 2010-254276).

Tsuchiya is relied upon as described above.

Regarding claim 2, Tsuchiya does not appear to explicitly disclose the laminate comprising fiber (a2) having a mass average fiber length Lw of 0.44 or more and a ratio Lw/Ln between the mass average fiber length Lw and the number average fiber length Ln of the fiber (a2) of 1.3 to 2.0.

However, Honma discloses a layered product comprising a second structural member comprising discontinuous reinforcing fibers (paragraph [0186]), wherein the discontinuous reinforcing fibers are carbon fibers (paragraph [0181]), wherein the weight average fiber length Lw is 0.4 mm or more (paragraph [0186]) and the ratio of Lw/Ln is 1.3 to 2.0 (paragraph [0186]).

It would have been obvious to one of ordinary skill in the art having the teachings of Tsuchiya and Honma before him or her, to modify the laminate of Tsuchiya to include the carbon fibers having the claimed Lw and claimed ratio of Lw/Ln of Honma for the carbon fibers of the thermoplastic resin member (II) of Tsuchiya because having discontinuous reinforcing fibers such as carbon fibers with the required Lw and ratio of Lw/Ln provides the desired reinforcing effect based on the fiber lengths and allows for fibers with longer fiber lengths to be contained (paragraphs [0184] and [0186]).

Response to Arguments
Applicant’s arguments, see page 5, filed 6/8/2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Nishida does not disclose fiber reinforcing member (b) containing continuous fibers that are not electrically conductive but does not contains fibers that are electrically conductive.

The Examiner agrees and notes that that Nishida does not disclose fiber reinforcing member (b) containing continuous fibers that are not electrically conductive but does not contains fibers that are electrically conductive. Therefore, the previous 103 rejections have been withdrawn.
However, a new ground of rejection under 103 is being made over Tsuchiya for claim 1 as stated above.

Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.

Applicants argue that Honma does not cure the deficiencies of Nishida.

The Examiner disagrees and notes that Honma is a teaching reference used to teach fibers having a mass average fiber length Lw of 0.44 or more and a ratio Lw/Ln between the mass average fiber length Lw and the number average fiber length Ln of the fiber (a2) of 1.3 to 2.0.

However, note that while Honma does not disclose all the features of the present claimed invention, Honma is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely fibers having a mass average fiber length Lw of 0.44 or more and a ratio Lw/Ln between the mass average fiber length Lw and the number average fiber length Ln of the fiber (a2) of 1.3 to 2.0, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785